Title: 9th.
From: Adams, John Quincy
To: 


       Drank tea at Mrs. West’s, where our ladies spent the afternoon. I afterwards went home with Eliza; went in to Mr. White’s. Mr. and Mrs. Duncan were there. This Lady, in Consequence, of a fit of sickness, has for these two or three months been deprived of her Reason: a little before 7 she went home with her husband; about half an hour after, Mr. J Duncan, came in, and enquired if she was there: we were immediately alarmed, and I went up with Miss Peggy, to Mr. Duncan’s. The whole neighbourhood was stirring in a short time, and she has been fruitlessly search’d after, for three hours. The Circumstances of her disappearing, are very singular; Mr. Duncan had not been 2 minutes from her, when she was first miss’d, and she went off without any Cloak. It is generally feared that she went to the River with the intention to put an end to her existence; as she has already attempted it twice. The hopes conceived are but small: the whole family, are deeply affected, and in a State of Suspense, more dreadful than a certainty of the worst could be: Mrs. White, who is the Lady’s Sister, is in great distress. Peggy fears the worst, and is prepared for it. If she is gone, said she to me, as we were going up the hill, there is a god, who rules all with infinite Wisdom; we must hope for the best, and submit to whatever he may inflict upon us. Such Reflections, are often made by persons when their passions are cool, but such philosophical and Christian resignation is not common in so young a mind, when it receives a sudden, and violent shock like this. I admired it exceedingly.
      